DETAILED ACTION
Claims 1-21 are pending in the Instant Application.
Claims 1-21 are rejected (Non-Final Rejection). 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a button” “that… pressing deletes all input letters except the first letter of the input sequence” in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, claim limitation “a button” “that… pressing deletes all input letters except the first letter of the input sequence” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In a computer claim, an algorithm is required when special programming is needed for a specialized function. Here a specialized function is described without an algorithm.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
long" in claim 11 is a relative term which renders the claim indefinite.  The term "long" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  “Long” can be both a unit of length or time and is relative to the term “short.” There is no way to know how this claim is to be interpreted since there is no concept of what “long” is and therefore the claim is indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichbiah, United States Patent No. 5,623,406, in view of Karlsson, United States Patent Application Publication No. 2010/0245261.

As per claim 1, Ichbiah discloses an electronic device configured to facilitate data entry, the electronic device comprising: a processor; a display ([Col 4, lines 32-40] wherein a computer with a processor and a display is described); a database of n-grams ([Col 3, lines 1-9] wherein the glossary is the database); and an input device ([Col 5, lines 16-24] wherein the data input devices are described); 
([Col 3, lines 1-23] wherein the user can enter a phrase abbreviation of the initial letters of some of the words), the processor extracts from the n-gram database one or more sequences of M words, each of the M words in each sequence beginning with a corresponding one of the M input letters, and displays the one or more sequences on the display as one or more M-word suggestions ([Col 12, lines 40-51] wherein a list can be displayed to recommend possible sequences beginning with the corresponding M input letters); and wherein in response to a selection being made from the displayed sequences of a sequence of K words starting at the beginning of one of the sequences of M words, the processor replaces the M letters by the selected sequence of K words and accepts the selected sequence of K words as a K-word phrase for data entry ([Col 13, lines 1-6] wherein a user can select an entry wherein the user hit “ic,” which is a sequence of K words starting at the beginning of one of the sequences of M letters/words), but does not teach where K is less than M, and even though the selected sequence has fewer words than any of the displayed M-word suggestions. However, Karlsson teaches where K is less than M ([0056] wherein the user can select K number of words (Good morning), which is less than the total M number of words (Good morning, are you busy?)), and even though the selected sequence has fewer words than any of the displayed M-word suggestions ([0056] wherein the selected sequence has 2 words of the 5 words, see Fig. 4). 



As per claim 3, note the rejection of claim 1 where Ichbiah and Karlsson are combined. The combination teaches the electronic device of claim 1. Ichbiah further discloses wherein in response to receiving as input into the input device a sequence of M letters, one or more single words that start with the M letters are displayed in addition to the one or more sequences of words extracted from the n-gram database ([Col 6, lines 40-44] wherein the word chat can be input and the single word “characteristics” can be shown) .  

As per claim 4, note the rejection of claim 1 where Ichbiah and Karlsson are combined. The combination teaches the electronic device of claim 1. Ichbiah further discloses wherein the processor selects which one or more sequences of words to extract from the n-gram database to display based at least in part on occurrence frequencies associated with corresponding n-gram sequences as recorded in the n- gram database ([Col 7, lines 59-65] wherein the frequency adds the phrase to the glossary of suggested phrases).  

As per claim 5, note the rejection of claim 1 where Ichbiah and Karlsson are combined. The combination teaches the electronic device of claim 1. Ichbiah further discloses wherein the processor records at least one of the number of times a particular sequence of words has been selected as desired data entry or the last time a particular sequence of words was selected as desired data entry, and uses the record when deciding to select that particular sequence of words from the n-gram database to display in subsequent use of the electronic device ([Col 3, lines 39-48] wherein the system record the last time a particular sequence of words was selected and uses that to decide what to use in the subsequent use of the device).
  
As per claim 6, note the rejection of claim 1 where Ichbiah and Karlsson are combined. The combination teaches the electronic device of claim 1. Ichbiah further discloses wherein the input device is a keyboard ([Col 5, lines 16-25] wherein a keyboard is shown as an input).  

As per claim 7, note the rejection of claim 1 where Ichbiah and Karlsson are combined. The combination teaches the electronic device of claim. Karlsson further teaches wherein the keyboard is a virtual keyboard supporting gesture-based data entry ([0020] wherein the displayed keyboard is a virtual keyboard).  

As per claim 8, note the rejection of claim 1 where Ichbiah and Karlsson are combined. The combination teaches the electronic device of claim 1. Ichbiah further discloses  ([Col 7, lines 41-54] wherein the user stores a sequence of words, i.e. those in documents, wherein the sequences are stored for subsequent use in the glossary).  

As per claim 9, note the rejection of claim 1 where Ichbiah and Karlsson are combined. The combination teaches the electronic device of claim 1. Ichbiah further discloses wherein the processor stores in the n-gram database a sentence or a sequence of words previously received by the device such that at least a part of the sentence or the sequence of words is available for extraction and display in subsequent use of the electronic device ([Col 7, lines 41-54] wherein the user stores a sequence of words, i.e. those in documents, wherein the sequences are stored for subsequent use in the glossary).  

As per claim 10, note the rejection of claim 1 where Ichbiah and Karlsson are combined. The combination teaches the electronic device of claim 1. Ichbiah further discloses additionally comprising a button operatively connected to the processor and display such that pressing the button deletes all input letters except the first letter of the input sequence ([Col 3, lines 48-62] wherein if the user hits “Dh” and then selects a button, then “Dichlorodifluoromethane” is inserted, which deletes all input letters except the first.)  

As per claim 11, note the rejection of claim 1 where Ichbiah and Karlsson are combined. The combination teaches the electronic device of claim 1. Karlsson further discloses wherein in response to receiving input comprising long pressing or swiping an extracted displayed word ([0055] and [Fig. 4] wherein the words “Good morning” are swiped), the processor searches the database for a pair of words including the extracted displayed word and replaces the extracted displayed word with the other word of the pair ([0051] wherein the pair of words is found by searching a database for common phrases and [0053] wherein the text replaces the words).  

As per claim 12, note the rejection of claim 1 where Ichbiah and Karlsson are combined. The combination teaches the electronic device of claim 1. Ichbiah further discloses a secondary database of valid words; wherein the display includes a scrollable suggestion bar with a first region on which the extracted sequences of M words are displayed and a second region on which one or more single words, extracted by the processor from the secondary database of valid words, are displayed, each of the single words beginning with the first input letter ([Col 14, lines 3-13] wherein the phrase table storing single words and also phrases is displayed, where a user can scroll).  

As per claim 13, note the rejection of claim 1 where Ichbiah and Karlsson are combined. The combination teaches the electronic device of claim 1. Ichbiah further discloses wherein in response to receiving as input into the input device one or more words before receiving as input into the input device the sequence of M letters, the processor ([Col 7, lines 41-54] wherein the user stores a sequence of words, i.e. those in documents, that were previously entered and are stored for subsequent use in the glossary).    

As per claim 14, Ichbiah discloses a method of facilitating data entry, the method comprising: receiving textual input comprising a sequence of M letters, where M is greater than or equal to 2, and each of the M letters corresponds to the first letter of a word, such that M corresponding words make up an initially desired input phrase ([Col 3 , lines 1-23] wherein the user can entire a phrase abbreviation of the initial letters of some of the words); in response to the textual input, extracting from an n-gram database one or more sequences of M words, each of the M words in each sequence beginning with a corresponding one of the M input letters; displaying the one or more extracted sequences of M words on a display as one or more M-word suggestions([Col 12, lines 40-51] wherein a list can be displayed to recommend possible sequences beginning with the corresponding M input letters);  and in response to a selection of a sequence of K words starting at the beginning of one of the sequences of M words, replacing the M letters by the selected sequence of K words, and accepting the selected sequence of K words as a K- word phrase for data entry ([Col 13, lines 1-6] wherein a user can select an entry wherein the user hit “ic,” which is a sequence of K words starting at the beginning of one of the sequences of M letters/words), but does not teach where K is less than M, and even though the selected sequence has fewer words than any of the displayed M-word suggestions. However, Karlsson teaches where K is less than M ([0056] wherein the user can select K number of words (Good morning), which is less than the total M number of words (Good morning, are you busy?)), and even though the selected sequence has fewer words than any of the displayed M-word suggestions ([0056] wherein the selected sequence has 2 words of the 5 words, see Fig. 4). 
Ichbiah describes presenting a list of suggested phrases based on the first letters input by a user. One could use that list as presented in Ichbiah, with the selection of part of a suggested phase as described in Karlsson to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of presenting suggestions as a result of first letters of words in a phrase in Ichbiah with the method of selecting less than all the words in the phases in Karlsson in order to provide the user with ultimate control of what they are trying to indicate by their input. 

As per claim 15, note the rejection of claim 14 where Ichbiah and Karlsson are combined. The combination teaches the method of claim 14. Ichbiah further discloses   wherein the choice of which one or more sequences of words is extracted from the n-gram database for display is based at least in part on occurrence frequencies associated with corresponding n-gram sequences as recorded in the n-gram database([Col 7, lines 59-65] wherein the frequency adds the phrase to the glossary of suggested phrases) .    

As per claim 16, note the rejection of claim 14 where Ichbiah and Karlsson are combined. The combination teaches the method of claim 14. Ichbiah further discloses   wherein the textual input is received by a keyboard ([Col 5, lines 16-25] wherein a keyboard is shown as an input).    

As per claim 17, note the rejection of claim 14 where Ichbiah and Karlsson are combined. The combination teaches the method of claim 14. Ichbiah further discloses    in response to receiving textual input of one or more words before receiving textual input of a sequence of M letters, entering the one or more words, and using the one or more entered words when selecting the sequences of M words to extract from the n-gram database and display ([Col 7, lines 41-54] wherein the user stores a sequence of words, i.e. those in documents, that were previously entered and are stored for subsequent use in the glossary).    

As per claim 18, Ichbiah discloses a method of facilitating data entry, the method comprising:
offering a first data entry method and a second data entry method different from the first, for receiving textual input ([Col 5, lines 16-24] wherein the user can use a keyboard or a point device); in response to receiving at least a portion of the textual input using the first data entry method, wherein the portion of the textual input comprises a sequence of M letters, where M is greater than or equal to 2, and each of the M letters corresponds to the first letter of a word ([Col 3 , lines 1-23] wherein the user can entire a phrase abbreviation of the initial letters of some of the words), extracting from an n-gram database one or more sequences of words, each of the words in each sequence beginning with a corresponding one of the M input letters, displaying the extracted sequences([Col 12, lines 40-51] wherein a list can be displayed to recommend possible sequences beginning with the corresponding M input letters), and, in response to a selection being made from the displayed sequences of a sequence of K words starting at the beginning of one of the sequences of M words, replacing the M letters by the selected sequence of K words, and accepting the selected sequence of K words as desired data entry ([Col 13, lines 1-6] wherein a user can select using a mouse instead of a keyboard, an entry wherein the user hit “ic,” which is a sequence of K words starting at the beginning of one of the sequences of M letters/words); and in response to receiving at least a portion of the textual input using the second data entry method, wherein the portion of the textual input comprises one or more letters that begin a single word , extracting from a word database one or more words starting with the one or more letters input using the second data entry method, displaying the extracted one or more words, and, in response to a selection of one of the one or more displayed words, accepting the selected word as desired data entry([Col 6, lines 40-44] wherein the word chat can be input and the single word “characteristics” can be shown, and characters can be input by point and select devices as noted in [Col 5, lines 16-24]), but does not disclose where K is less than or equal to M. However, Karlsson teaches where K is less than or equal to M  ([0056] wherein the selected sequence has 2 words of the 5 words, see Fig. 4). Ichbiah describes presenting a list of suggested phrases based on the first letters input 

As per claim 19, note the rejection of claim 18 where Ichbiah and Karlsson are combined. Karlsson further teaches the method of claim 18 wherein the first method of data entry is a gesture based method and letters are input by moving a finger or stylus on a virtual keyboard ([0020] wherein the displayed keyboard is a virtual keyboard).  

As per claim 20, note the rejection of claim 18 where Ichbiah and Karlsson are combined. Ichbiah further discloses the method of claim 18 wherein the second method of data entry is standard keyboard typing ([Col 5, lines 16-25] wherein a keyboard is shown as an input).  

As per claim 21, note the rejection of claim 18 where Ichbiah and Karlsson are combined. Karlsson further teaches wherein K < M, such that the selected sequence of K words is accepted even though the selected sequence has fewer words than any of ([0056] wherein the selected sequence has 2 words of the 5 words, see Fig. 4).    

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ichbiah, in view of Karlsson, in further view of Goldwasser, United States Patent No. 5,096,423.

As per claim 2, note the rejection of claim 1 where Ichbiah and Karlsson are combined. The combination teaches the electronic device of claim 1, but does not disclose wherein after the sequence of K words is accepted, the processor enters a space followed by the unreplaced M-K letter or letters of the sequence of M letters received as input. However, Goldwasser teaches wherein after the sequence of K words is accepted, the processor enters a space followed by the unreplaced M-K letter or letters of the sequence of M letters received as input ([Col 6, lines 39-51] wherein a space is automatically placed).
Both Ichbiah and Goldwasser replace an abbreviation with text. One could include the space from Goldwasser with the replacement of text in Ichbiah in order to teach the claimed invention. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the method of presenting suggestions as a result of first letters of words in a phrase and selecting those phrases in Ichbiah with the addition of the space in Goldwasser in order to maintain spaces between words.


Response to Arguments
Applicant’s arguments, see Pre-Appeal Brief, filed 14 December 2020, with respect to the rejection(s) of claim(s) 1-21 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the previously cited Ichbiah reference, and the new Karlsson reference. As a new Examiner has been assigned this application, if questions remain, please contact the Examiner for an interview. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANNAN SHANMUGASUNDARAM whose telephone number is (571)270-7763.  The examiner can normally be reached on M-F 9:00 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KANNAN SHANMUGASUNDARAM/Primary Examiner, Art Unit 2158